--------------------------------------------------------------------------------

Exhibit 10.4
 
PARI PASSU INTERCREDITOR AGREEMENT
 
dated as of
 
September 28, 2012
 
among
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent for the Credit Agreement Secured Parties,
 
Wilmington Trust, National Association,
as the 2020 Notes Collateral Agent,
 
Wilmington Trust, National Association,
as the 2020 Notes Authorized Representative,
 
and
 
each additional Collateral Agent and Authorized Representative from time to time
party hereto
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
ARTICLE I
       
DEFINITIONS
       
SECTION 1.01
Construction; Certain Defined Terms
 
1
       
ARTICLE II
       
PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
       
SECTION 2.01
Priority of Claims
 
9
SECTION 2.02
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens
 
10
SECTION 2.03
No Interference; Payment Over; Exculpatory Provisions
 
12
SECTION 2.04
Automatic Release of Liens
 
12
SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings
 
13
SECTION 2.06
Reinstatement
 
14
SECTION 2.07
Insurance
 
14
SECTION 2.08
Refinancings
 
14
SECTION 2.09
Possessory Collateral Agent as Gratuitous Bailee for Perfection
 
14
SECTION 2.10
Amendments to First Lien Security Documents
 
15
SECTION 2.11
Identical Collateral
 
15
       
ARTICLE III
       
EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
       
ARTICLE IV
       
THE APPLICABLE COLLATERAL AGENT
       
SECTION 4.01
Authority
 
16
       
ARTICLE V
       
MISCELLANEOUS
       
SECTION 5.01
Notices
 
17
SECTION 5.02
Waivers; Amendment; Joinder Agreements
 
18
SECTION 5.03
Parties in Interest
 
18
SECTION 5.04
Survival of Agreement
 
18
SECTION 5.05
Counterparts
 
18
SECTION 5.06
Severability
 
19
SECTION 5.07
Governing Law
 
19
SECTION 5.08
Submission to Jurisdiction; Waivers
 
19
SECTION 5.09
WAIVER OF JURY TRIAL
 
19

 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 5.10
Headings
 
20
SECTION 5.11
Conflicts
 
20
SECTION 5.12
Provisions Solely to Define Relative Rights
 
20
SECTION 5.13
Integration
 
20
SECTION 5.14
Other First Lien Obligations
 
20
SECTION 5.15
Agent Capacities
 
21
SECTION 5.16
Termination
 
21



 
ii

--------------------------------------------------------------------------------

 
 
PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
replaced, refinanced, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of September 28, 2012, among JPMORGAN CHASE BANK, N.A., as
administrative agent for the Credit Agreement Secured Parties (as defined below)
under the Credit Agreement Documents (as defined below) (in such capacity and
together with its successors in such capacity, the “Administrative Agent”),
Wilmington Trust, National Association, as collateral agent for the 2020 Notes
First Lien Secured Parties (as defined below) (in such capacity and together
with its successors in such capacity, the “2020 Notes Collateral Agent”), the
Trustee (defined below) as Authorized Representative for the 2020 Notes First
Lien Secured Parties (in such capacity and together with its successors in such
capacity, the “2020 Notes Authorized Representative”) and each additional
Collateral Agent and Authorized Representative from time to time party hereto
for the Other First Lien Secured Parties of the Series (as defined below) with
respect to which it is acting in such capacity.
 
Reference is made to (i) the Credit Agreement dated as of September 28, 2012 (as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among CNO
Financial Group, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto from time to time, the Administrative Agent and the other parties
named therein; (ii) the Guarantee and Security Agreement dated as of  September
28, 2012 (as amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Borrower, each Subsidiary of the Borrower party thereto from time to
time and the Administrative Agent; (iii) the 6.375% Senior Secured Notes due
2020 (as amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “2020 Notes”) issued
pursuant to an Indenture (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “2020
Notes Indenture”) dated as of September 28, 2012 among the Borrower, each
Subsidiary of the Borrower identified therein and Wilmington Trust, National
Association, as trustee (in such capacity and together with its successors in
such capacity, the “Trustee”) and as 2020 Notes Collateral Agent; and (iv) the
Security Agreement, dated as of September 28, 2012 (as amended, restated,
amended and restated, replaced, refinanced, supplemented or otherwise modified
from time to time, the “2020 Notes Security Agreement”), by and among the
Borrower, each Subsidiary of the Borrower party thereto from time to time, and
the 2020 Notes Collateral Agent.
 
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the 2020 Notes Collateral Agent (for itself and on
behalf of the 2020 Notes First Lien Secured Parties), the 2020 Notes Authorized
Representative (for itself and on behalf of the 2020 Notes First Lien Secured
Parties) and each additional Authorized Representative and Collateral Agent (for
itself and on behalf of the Other First Lien Secured Parties of the applicable
Series) agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01           Construction; Certain Defined Terms.
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as from time to time amended, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the provisions of Section 2.03, it is the
intention of the First Lien Secured Parties of each Series that the holders of
First Lien Obligations of such Series (and not the First Lien Secured Parties of
any other Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series are not secured by a valid and perfected security
interest in any of the Collateral securing any other Series of First Lien
Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of First Lien Obligations) on a
basis ranking prior to the security interest of such Series of First Lien
Obligations but junior to the security interest of any other Series of First
Lien Obligations or (ii) the existence of any Collateral for any other Series of
First Lien Obligations that is not Shared Collateral (any such condition
referred to in the foregoing clauses (i) or (ii) with respect to any Series of
First Lien Obligations, an “Impairment” of such Series); provided that the
existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all First Lien Obligations shall not be deemed to be
an Impairment of any Series of First Lien Obligations.  In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including, without limitation, the right to receive distributions
in respect of such Series of First Lien Obligations pursuant to Section 2.01)
set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of the Series of such First
Lien Obligations subject to such Impairment.  Additionally, in the event the
First Lien Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such First Lien Obligations or the Secured Credit
Documents governing such First Lien Obligations shall refer to such obligations
or such documents as so modified.
 
(c)           Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.  As used in this Agreement, the
following terms have the meanings specified below:
 
“2020 Notes” has the meaning assigned to such term in the recitals of this
Agreement.
 
“2020 Notes Authorized Representative” shall have the meaning assigned to such
term in the introductory paragraph to this Agreement.
 
“2020 Notes Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
 
“2020 Notes Indenture” has the meaning assigned to such term in the recitals of
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“2020 Notes First Lien Documents” means the 2020 Notes Indenture, the 2020 Notes
issued thereunder, the 2020 Notes Security Agreement and any security documents
and other operative agreements evidencing or governing the Indebtedness
thereunder, and the liens securing such Indebtedness, including any agreement
entered into for the purpose of securing the 2020 Notes First Lien Obligations.
 
“2020 Notes First Lien Obligations” means the Other First Lien Obligations
pursuant to the 2020 Notes First Lien Documents.
 
“2020 Notes First Lien Secured Parties” means the 2020 Notes Collateral Agent,
the 2020 Notes Authorized Representative and the holders of the 2020 Notes First
Lien Obligations.
 
“2020 Notes Security Agreement” has the meaning assigned to such term in the
recitals of this Agreement.
 
“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.
 
“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.
 
“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.
 
“Additional Senior Class Authorized Representative” shall have the meaning
assigned to such term in Section 5.14.
 
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“Applicable Authorized Representative” means (i) until the earlier of (x) the
Discharge of Credit Agreement Obligations, (y) the Outstanding Loan Threshold
Date and (z) the Non-Controlling Authorized Representative Enforcement Date, the
Administrative Agent and (ii) from and after the earlier of (x) the Discharge of
Credit Agreement Obligations, (y) the Outstanding Loan Threshold Date and
(z) the Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative; provided that, in each case, that if
there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Authorized Representative shall be the
Authorized Representative that is the Major Non-Controlling Authorized
Representative in respect of the most recent Non-Controlling Authorized
Representative Enforcement Date.
 
“Applicable Collateral Agent” means (i) until the earliest of (x) Discharge of
Credit Agreement Obligations, (y) the Outstanding Loan Threshold Date and
(z) the Non-Controlling Authorized Representative Enforcement Date, the
Administrative Agent and (ii) from and after the earliest of (x) the Discharge
of Credit Agreement Obligations, (y) the Outstanding Loan Threshold Date and
(z) the Non-Controlling Authorized Representative Enforcement Date, the
Collateral Agent for the Series of First Lien Obligations represented by the
Major Non-Controlling Authorized Representative; provided that, in each case,
that if there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.
 
 
3

--------------------------------------------------------------------------------

 
 
“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the 2020 Notes First Lien Obligations
or the 2020 Notes First Lien Secured Parties, the 2020 Notes Authorized
Representative and (iii) in the case of any other Series of Other First Lien
Obligations or Other First Lien Secured Parties that become subject to this
Agreement after the date hereof, the Additional Senior Class Authorized
Representative for such Series.
 
“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.
 
“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.
 
“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.
 
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Administrative Agent, (ii) in the case of the 2020 Notes First Lien
Obligations, the 2020 Notes Collateral Agent, and (iii) in the case of any other
Series of Other First Lien Obligations that become subject to this Agreement
after the date hereof, the Additional Senior Class Debt Collateral Agent named
for such Series.
 
“Controlling Secured Parties” means (i) at any time when the Administrative
Agent is the Applicable Collateral Agent, the Credit Agreement Secured Parties
and (ii) at any other time, the Series of First Lien Secured Parties whose
Authorized Representative is the Applicable Authorized Representative.
 
“Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement and shall also include any agreement
that Refinances the Credit Agreement in accordance with Section 2.08 hereto so
long as, after giving effect to such agreement, the agreement that was the
Credit Agreement immediately prior to such Refinancing is no longer secured, or
required to be secured, by the Shared Collateral.
 
“Credit Agreement Collateral Documents” means the Security Agreement, the other
Security Documents (as defined in the Credit Agreement) and each other agreement
entered into in favor of the Administrative Agent for the purpose of securing
any Credit Agreement Obligations.
 
“Credit Agreement Documents” mean the Credit Agreement, Credit Agreement
Collateral Documents and the Loan Documents (as defined in the Credit
Agreement).
 
“Credit Agreement Obligations” means all amounts owing to any party pursuant to
the terms of any Credit Agreement Document, including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
and fees accruing subsequent to the commencement of a Bankruptcy Case at the
rate provided for in the Credit Agreement, whether or not such interest or fees
are allowed claims under any such proceeding or under applicable state, federal
or foreign law), penalties, fees, expenses (including, without limitation, fees,
expenses and disbursements of agents, professional advisors and legal counsel),
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts and including, without limitation, the “Obligations” as
defined in the Credit Agreement and the “Secured Obligations” as defined in the
Credit Agreement Collateral Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
“Credit Agreement Secured Parties” means the holders of Credit Agreement
Obligations, including the “Secured Parties” as defined in the Security
Agreement.
 
“DIP Financing” shall have the meaning assigned to such team in Section 2.05(b).
 
“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).
 
“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).
 
“Discharge” means, with respect to any Series of First Lien Obligations, the
date on which such Series of First Lien Obligations is no longer secured by, or
required to be secured by, Shared Collateral in accordance with the terms of the
Secured Credit Documents of such Series.  The term “Discharged” shall have a
corresponding meaning.
 
“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations with respect to Shared Collateral; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such Credit Agreement Obligations with
additional First Lien Obligations secured by Shared Collateral under an Other
First Lien Document which has been designated in writing by the Borrower to each
Other First Lien Collateral Agent and each other Authorized Representative as
the “Credit Agreement” for purposes of this Agreement.
 
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.
 
“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.
 
“First Lien Documents” means, with respect to the Credit Agreement Obligations,
the Credit Agreement Documents, and with respect to the 2020 Notes First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Documents.
 
“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.
 
“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations (including the 2020 Notes First Lien Secured Parties).
 
“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Security Documents, including
the 2020 Notes Security Agreement.
 
“Grantors” means the Borrower and each Subsidiary or direct or indirect parent
company of the Borrower which has granted a security interest pursuant to any
First Lien Security Document to secure any Series of First Lien Obligations.
 
“Impairment” shall have the meaning assigned to such term in Section 1.01(b).
 
 
5

--------------------------------------------------------------------------------

 
 
“Indebtedness” means debt for borrowed money.
 
“Insolvency or Liquidation Proceeding” means:
 
(1)           any case commenced by or against the Borrower or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
 
(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
 
(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Borrower or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.
 
“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).
 
“Joinder Agreement” means the document in the form of Exhibit A to this
Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.
 
“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).
 
“Major Non-Controlling Authorized Representative” means the Authorized
Representative of the Series of Other First Lien Obligations that constitutes
the largest outstanding principal amount of any then outstanding Series of First
Lien Obligations; provided, however, that if there are two outstanding Series of
Other First Lien Obligations which have an equal outstanding principal amount,
the Series of Other First Lien Obligations with the earlier maturity date shall
be considered to have the larger outstanding principal amount for purposes of
this definition.
 
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
 
“Non-Controlling Authorized Representative” means any Authorized Representative
that is not the Applicable Authorized Representative at such time.
 
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the First Lien Documents
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the First Lien Documents under
which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred (1) at any time the
Applicable Authorized Representative has commenced and is diligently pursuing
any enforcement action with respect to Shared Collateral or (2) at any time the
Grantor that has granted a security interest in Shared Collateral is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.
 
 
6

--------------------------------------------------------------------------------

 
 
“Non-Controlling Secured Parties” means the First Lien Secured Parties which are
not Controlling Secured Parties.
 
“Other First Lien Agreement” means any indenture, including the 2020 Notes
Indenture and the 2020 Notes, credit agreement (excluding the Credit Agreement)
or other agreement, document or instrument, pursuant to which any Grantor has or
will incur Other First Lien Obligations; provided that, in each case, the
Indebtedness thereunder (other than the 2020 Notes First Lien Obligations) has
been designated as Other First Lien Obligations pursuant to and in accordance
with Section 5.14.
 
“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Administrative Agent.
 
“Other First Lien Documents” means, with respect to the 2020 Notes First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Agreements, including the 2020 Notes First Lien Documents and the Other First
Lien Security Documents and each other agreement entered into for the purpose of
securing the 2020 Notes First Lien Obligations or any Series of Additional
Senior Class Debt; provided that, in each case, the Indebtedness thereunder
(other than the 2020 Notes First Lien Obligations) has been designated as Other
First Lien Obligations pursuant to Section 5.14 hereto.
 
“Other First Lien Obligations” means all amounts owing to any Other First Lien
Secured Party (including the 2020 Notes First Lien Secured Parties) pursuant to
the terms of any Other First Lien Documents (including the 2020 Notes First Lien
Documents), including, without limitation, all amounts in respect of any
principal, premium, interest (including any interest and fees accruing
subsequent to the commencement of a Bankruptcy Case at the rate provided for in
the respective Other First Lien Agreement, whether or not such interest or fees
are allowed claims under any such proceeding or under applicable state, federal
or foreign law), penalties, fees, expenses (including, without limitation, fees,
expenses and disbursements of agents, professional advisors and legal counsel),
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts; provided that the aggregate principal amount of Other
First Lien Obligations in excess of the lowest amount of Indebtedness permitted
by (x) the Credit Agreement to be secured on a pari passu basis with the Credit
Agreement Obligations and (y) the 2020 Notes Indenture to be secured on a pari
passu basis with the 2020 Notes First Lien Obligations and, in each case, any
fees, interest and expenses related to such excess amount pursuant to the
applicable Other First Lien Agreement (such excess amount together with the
related fees, interest and expenses, the “Excess Other First Lien
Obligations”) shall not constitute Other First Lien Obligations or First Lien
Obligations for purposes of this Agreement.  For the avoidance of doubt,
obligations in respect of the 2020 Notes outstanding on the date hereof shall
constitute Other First Lien Obligations.
 
 
7

--------------------------------------------------------------------------------

 
 
“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the 2020 Notes First Lien Secured Parties.
 
“Other First Lien Security Documents” means any security agreement or any other
document now existing or entered into after the date hereof that create Liens on
any assets or properties of any Grantor to secure the Other First Lien
Obligations.
 
“Outstanding Loan Threshold Date” means the earlier of (x) the date on which the
outstanding principal amount of Loans and Commitments (each as defined in the
Credit Agreement) under the Credit Agreement (and any replacement thereof) is
less than $25,000,000 and (y) the date on which the outstanding principal amount
of another tranche of First Lien Obligations exceeds the principal amount of
Loans and Commitments under the Credit Agreement.
 
“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise.  Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Tangible Chattel
Paper, in each case, delivered to or in the possession of any Collateral Agent
under the terms of the First Lien Security Documents.  All capitalized terms
used in this definition and not defined elsewhere in this Agreement have the
meaning assigned to them in the New York UCC.
 
“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).
 
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.
 
“Secured Credit Document” means (i) the Credit Agreement Documents, (ii) the
2020 Notes First Lien Documents and (iii) each other Other First Lien Document.
 
“Security Agreement” has the meaning assigned to such term in the recitals of
this Agreement.
 
“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
2020 Notes First Lien Secured Parties (in their capacities as such), and
(iii) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Credit Agreement
Obligations, (ii) the 2020 Notes First Lien Obligations and (iii) the Other
First Lien Obligations incurred pursuant to any Other First Lien Document, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Other First Lien
Obligations).
 
 
8

--------------------------------------------------------------------------------

 
 
“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid
security interest or Lien at such time.  If more than two Series of First Lien
Obligations are outstanding at any time and the holders of less than all Series
of First Lien Obligations hold a valid security interest or Lien in any
Collateral at such time, then such Collateral shall constitute Shared Collateral
for those Series of First Lien Obligations that hold a valid security interest
or Lien in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not have a valid security interest or Lien
in such Collateral at such time.
 
“Trustee” has the meaning assigned to such term in the recitals of this
Agreement.
 
ARTICLE II
 
PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL
 
SECTION 2.01           Priority of Claims.
 
(a)           Anything contained herein or in any of the Secured Credit
Documents to the contrary notwithstanding (but subject to Section 1.01(b)), if
an Event of Default has occurred and is continuing, and the Applicable
Collateral Agent is taking action to enforce rights in respect of any Shared
Collateral, or any distribution is made in respect of any Shared Collateral in
any Bankruptcy Case of any Grantor or any First Lien Secured Party receives any
payment pursuant to any intercreditor agreement (other than this Agreement) or
otherwise with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any such Shared Collateral received by any
First Lien Secured Party or received by the Applicable Collateral Agent or any
First Lien Secured Party pursuant to any such intercreditor agreement or
otherwise with respect to such Shared Collateral and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the First Lien Obligations are entitled under
any intercreditor agreement (other than this Agreement) (all proceeds of any
sale, collection or other liquidation of any Collateral and all proceeds of any
such distribution and any proceeds of insurance covering the Shared Collateral
received by the Applicable Collateral Agent and not returned to any Grantor
under the applicable Secured Credit Document being collectively referred to as
“Proceeds”), shall be applied by the Applicable Collateral Agent in the
following order:
 
(i)            FIRST, to the payment of all reasonable fees, costs and expenses
incurred by each Collateral Agent (in its capacity as such) in connection with
such collection or sale or otherwise in connection with this Agreement, any
other Secured Credit Documents or any of the First Lien Obligations, including
all court costs and the reasonable fees, costs and expenses of its agents,
professional advisors and legal counsel, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Secured Credit Documents;
 
(ii)           SECOND, subject to Section 1.01(b), to the extent Proceeds remain
after the application pursuant to preceding clause (i), to the Authorized
Representative of each Series secured by such Shared Collateral for application
to payment in full of the First Lien Obligations of each such Series secured by
such Shared Collateral and, if the amount of such Proceeds are insufficient to
pay in full the First Lien Obligations of each Series secured by such Shared
Collateral then such Proceeds shall be allocated among the Authorized
Representatives of each Series secured by such Shared Collateral pro rata
according to the amounts of such First Lien Obligations owing to each such
respective Authorized Representative and the other First Lien Secured Parties
represented by it for distribution by such Authorized Representative in
accordance with its respective Secured Credit Documents; and
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)          THIRD, any balance of such Proceeds remaining after the
application pursuant to preceding clauses (i) and (ii), to the Grantors, their
successors or assigns, to whomever may be lawfully entitled to receive the same
(including pursuant to any intercreditor agreement with respect to any
Indebtedness junior to the First Lien Obligations).
 
If, despite the provisions of this Section 2.01(a)(ii), any First Lien Secured
Party shall receive any payment or other recovery in excess of its portion of
payments on account of the First Lien Obligations to which it is then entitled
in accordance with this Section 2.01(a), such First Lien Secured Party shall
hold such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).
 
(b)           Notwithstanding the foregoing, with respect to any Shared
Collateral for which a third party (other than a First Lien Secured Party) has a
lien or security interest that is junior in priority to the security interest of
any Series of First Lien Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of First Lien Obligations (such third party an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds which are allocated
to such Intervening Creditor shall be deducted on a ratable basis solely from
the Shared Collateral or Proceeds to be distributed in respect of the Series of
First Lien Obligations with respect to which such Impairment exists.
 
(c)           It is acknowledged that the First Lien Obligations of any Series
may, subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.
 
(d)           Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.01(b)), each First Lien
Secured Party hereby agrees that the Liens securing each Series of First Lien
Obligations on any Shared Collateral shall be of equal priority.
 
SECTION 2.02           Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.
 
(a)           Notwithstanding Section 2.01, only the Applicable Collateral Agent
shall act or refrain from acting with respect to Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral).  At any time when the Administrative Agent is the Applicable
Collateral Agent, no Other First Lien Secured Party shall or shall instruct any
Collateral Agent to, and no such Other First Lien Secured Party shall, commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its security interest
in or realize upon, or take any other action available to it in respect of,
Shared Collateral (including with respect to any intercreditor agreement with
respect to Shared Collateral), whether under any Other First Lien Security
Document, applicable law or otherwise, it being agreed that only the
Administrative Agent, acting in accordance with the Credit Agreement Collateral
Documents, shall be entitled to take any such actions or exercise any remedies
with respect to Shared Collateral at such time.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           At any time when any Other First Lien Collateral Agent is the
Applicable Collateral Agent, (i) such Other First Lien Collateral Agent shall
act only on the instructions of the Applicable Authorized Representative with
respect to Shared Collateral, (ii) such Other First Lien Collateral Agent shall
not follow any instructions with respect to Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral)
from any Non-Controlling Authorized Representative (or any other First Lien
Secured Party other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
such Other First Lien Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, Shared Collateral (including with
respect to any intercreditor agreement with respect to Shared Collateral),
whether under any First Lien Security Document, applicable law or otherwise, it
being agreed that only such Other First Lien Collateral Agent, acting on the
instructions of the Applicable Authorized Representative and in accordance with
the Other First Lien Security Documents applicable to it, shall be entitled to
take any such actions or exercise any such remedies with respect to Shared
Collateral.
 
(c)           Each Non-Controlling Authorized Representative and Collateral
Agent that is not the Applicable Collateral Agent hereby appoints the Applicable
Collateral Agent as its agent and authorizes the Applicable Collateral Agent to
exercise any and all remedies under each First Lien Collateral Document with
respect to Shared Collateral and to execute releases in connection therewith.
 
(d)           Notwithstanding the equal priority of the Liens on the Shared
Collateral securing each Series of First Lien Obligations, the Applicable
Collateral Agent (acting on the instructions of the Applicable Authorized
Representative) may deal with the Shared Collateral as if such Applicable
Collateral Agent had a senior and exclusive Lien on such Shared Collateral.  No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Applicable Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party or any other exercise by the Applicable Collateral
Agent, the Applicable Authorized Representative or the Controlling Secured Party
of any rights and remedies relating to the Shared Collateral, or to cause the
Applicable Collateral Agent to do so.  The foregoing shall not be construed to
limit the rights and priorities of any First Lien Secured Party, the Applicable
Collateral Agent or any Authorized Representative with respect to any Collateral
not constituting Shared Collateral.
 
(e)           Each of the Collateral Agents (other than the Administrative Agent
and the 2020 Notes Collateral Agent) and the Authorized Representatives (other
than the Administrative Agent and the 2020 Notes Authorized Representative)
agrees that it will not accept any Lien on any Collateral for the benefit of any
Series of Other First Lien Obligations (other than funds deposited for the
discharge or defeasance of any Other First Lien Agreement) other than pursuant
to the First Lien Security Documents, and by executing this Agreement (or a
Joinder Agreement), each such Collateral Agent and each such Authorized
Representative and the Series of First Lien Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement and the
other First Lien Security Documents applicable to it.
 
(f)           Each of the First Lien Secured Parties agrees that it will not
(and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the First Lien Secured Parties in all or any part of
the Collateral, or the provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair (i) the rights of any
Collateral Agent or any Authorized Representative to enforce this Agreement or
(ii) the rights of any First Lien Secured Party from contesting or supporting
any other Person in contesting the enforceability of any Lien purporting to
secure obligations not constituting First Lien Obligations.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 2.03           No Interference; Payment Over; Exculpatory Provisions.
 
(a)           Except, in each case, with respect to any Excess Other First Lien
Obligations or any Security Document or Lien securing the Excess Other First
Lien Obligations, to the extent of such Excess Other First Lien Obligations,
each First Lien Secured Party agrees that (i) it will not challenge or question,
or support any other Person in challenging or questioning, in any proceeding the
validity or enforceability of any First Lien Obligations of any Series or any
First Lien Security Document or the validity, attachment, perfection or priority
of any Lien under any First Lien Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Secured Party from
challenging or questioning the validity or enforceability of any First Lien
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code, (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Applicable Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to (A) direct the Applicable Collateral
Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any other
intercreditor agreement) or (B) consent to or object to the exercise by, or any
forebearance from exercising by, the Applicable Collateral Agent or any other
First Lien Secured Party represented thereby of any right, remedy or power with
respect to any Shared Collateral, (iv) it will not institute any suit or assert
in any suit, bankruptcy, insolvency or other proceeding any claim against the
Applicable Collateral Agent or any other First Lien Secured Party represented
thereby seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Applicable Collateral Agent or any other
First Lien Secured Party to enforce this Agreement.
 
(b)           Each First Lien Secured Party hereby agrees that if it shall
obtain possession of any Shared Collateral or shall realize any proceeds or
payment in respect of any such Shared Collateral, pursuant to any First Lien
Security Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies (including pursuant to any intercreditor agreement),
at any time prior to the Discharge of each of the First Lien Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
First Lien Secured Parties having a security interest in such Shared Collateral
and promptly transfer any such Shared Collateral, proceeds or payment, as the
case may be, to the Applicable Collateral Agent for such Shared Collateral, to
be distributed by such Applicable Collateral Agent in accordance with the
provisions of Section 2.01(a) hereof.
 
(c)           None of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by such Applicable Collateral Agent,
Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement.
 
SECTION 2.04           Automatic Release of Liens.
 
 
12

--------------------------------------------------------------------------------

 
 
(a)           If, at any time any Shared Collateral is transferred to a third
party or otherwise disposed of, in each case, in connection with any enforcement
by the Applicable Collateral Agent in accordance with the provisions of this
Agreement, then (whether or not any Insolvency or Liquidation Proceeding is
pending at the time) the Liens in favor of the other Collateral Agents for the
benefit of each Series of First Lien Secured Parties upon such Shared Collateral
will automatically be released and discharged upon final conclusion of
foreclosure proceeding as and when, but only to the extent, such Liens of the
Applicable Collateral Agent on such Shared Collateral are released and
discharged; provided that any proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.  If in connection
with any such foreclosure or exercise of remedies by the Applicable Collateral
Agent, the Applicable Collateral Agent or related Applicable Authorized
Representative of such Series of First Lien Obligations releases any guarantor
from its obligation under a guarantee of the Series of First Lien Obligations
for which it serves as agent, such guarantor also shall be released from its
guarantee of all other First Lien Obligations.
 
(b)           Each Collateral Agent and each Authorized Representative agrees to
execute and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested in writing
by the Applicable Collateral Agent to evidence and confirm any release of Shared
Collateral or guarantee provided for in this Section.
 
SECTION 2.05           Certain Agreements with Respect to Bankruptcy or
Insolvency Proceedings.
 
(a)           This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against any Grantor or any of its subsidiaries.
 
(b)           If any Grantor shall become subject to a case (a “Bankruptcy
Case”) under the Bankruptcy Code and shall, as debtor(s)-in-possession, move for
approval of financing (“DIP Financing”) to be provided by one or more lenders
(the “DIP Lenders”) under Section 364 of the Bankruptcy Code or the use of cash
collateral under Section 363 of the Bankruptcy Code, each First Lien Secured
Party (other than any Controlling Secured Party (to the extent part of the
majority or such greater amount referred to below) or any Authorized
Representative of any Controlling Secured Party) agrees that it will raise no
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless a majority in interest of the Controlling
Secured Parties (or such greater amount as is necessary to take action under the
applicable Loan Document or Other First Lien Documents), or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First Lien Secured Parties are
granted adequate protection with respect to the First Lien Obligations subject
hereto, including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied pursuant to Section 2.01(a) of this Agreement; provided that the
First Lien Secured Parties of each Series shall have a right to object to the
grant of a Lien to secure the DIP Financing over any Collateral subject to Liens
in favor of the First Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided,
further, that the First Lien Secured Parties receiving adequate protection shall
not object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 2.06           Reinstatement.  In the event that any of the First Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the Bankruptcy Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such First Lien Obligations shall again have
been paid in full in cash.
 
SECTION 2.07           Insurance.  As between the First Lien Secured Parties,
the Applicable Collateral Agent (acting at the direction of the Applicable
Authorized Representative), shall have the right, but no obligation, to adjust
or settle any insurance policy or claim covering or constituting Shared
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Shared Collateral.  To
the extent any Collateral Agent receives proceeds of such insurance policy, and
such proceeds are not permitted or required to be returned to any Grantor under
the applicable First Lien Documents, such proceeds shall be turned over to the
Applicable Collateral Agent for application as provided in Section 2.01 hereof.
 
SECTION 2.08           Refinancings.  The First Lien Obligations of any Series
may be Refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness and the other requirements of Section 5.14 are complied with.
 
SECTION 2.09           Possessory Collateral Agent as Gratuitous Bailee for
Perfection.
 
(a)           The Possessory Collateral shall be delivered to the Administrative
Agent and the Administrative Agent agrees to hold any Shared Collateral
constituting Possessory Collateral that is part of the Collateral in its
possession or control (or in the possession or control of its agents or bailees)
and any other Shared Collateral under its “control” within the meaning of the
UCC as gratuitous bailee for the benefit of each other First Lien Secured Party
and any assignee solely for the purpose of perfecting the security interest
granted in such Possessory Collateral, if any, pursuant to the applicable First
Lien Security Documents, in each case, subject to the terms and conditions of
this Section 2.09; provided that at any time the Administrative Agent is not the
Applicable Collateral Agent, the Administrative Agent shall, at the request of
the Applicable Collateral Agent, promptly deliver all Possessory Collateral to
the Applicable Collateral Agent together with any necessary endorsements (or
otherwise allow the Applicable Collateral Agent to obtain control of such
Possessory Collateral).  The Borrower shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
Collateral Agent for loss or damage suffered by such Collateral Agent as a
result of such transfer except for loss or damage suffered by such Collateral
Agent as a result of its own willful misconduct, gross negligence or bad faith.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           Each Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.
 
(c)           The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party for purposes of perfecting the Lien held by such
First Lien Secured Parties therein.
 
SECTION 2.10           Amendments to First Lien Security Documents.
 
(a)           Without the prior written consent of the Administrative Agent and
each Other First Lien Collateral Agent, each Other First Lien Collateral Agent
agrees that no Other First Lien Security Document may be amended, supplemented
or otherwise modified or entered into to the extent such amendment, supplement
or modification, or the terms of any new Other First Lien Security Document
would be prohibited by, or would require any Grantor to act or refrain from
acting in a manner that would violate, any of the terms of this Agreement.
 
(b)           Without the prior written consent of each Other First Lien
Collateral Agent, the Administrative Agent agrees that no Credit Agreement
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.
 
(c)           In determining whether an amendment to any First Lien Security
Document is permitted by this Section 2.10, each Collateral Agent may
conclusively rely on an officer’s certificate of the Borrower stating that such
amendment is permitted by this Section 2.10.
 
SECTION 2.11          Identical Collateral. The parties hereto intend that the
Collateral in favor of the Administrative Agent for itself and on behalf of the
Credit Agreement Secured Parties for the Credit Agreement Obligations and the
Collateral in favor of the 2020 Notes Collateral Agent for itself and on behalf
of the 2020 Notes First Lien Secured Parties for the 2020 Notes First Lien
Obligations be identical.  Accordingly, subject to the other provisions in this
Agreement, the parties hereto will cooperate (i) to determine the specific items
included in the Collateral in favor of the Administrative Agent for itself and
on behalf of the Credit Agreement Secured Parties for the Credit Agreement
Obligations and the Collateral in favor of the 2020 Notes Collateral Agent for
itself and on behalf of the 2020 Notes First Lien Secured Parties for the 2020
Notes First Lien Obligations, the steps taken to perfect the Liens thereon, and
the identity of the Person having the Credit Agreement Obligations and the 2020
Notes First Lien Obligations and (ii) to make the forms, documents and
agreements creating or evidencing the Collateral in favor of the Administrative
Agent for itself and on behalf of the Credit Agreement Secured Parties for the
Credit Agreement Obligations and the Collateral in favor of the 2020 Notes
Collateral Agent for itself and on behalf of the 2020 Notes First Lien Secured
Parties for the 2020 Notes First Lien Obligations reasonably similar, other than
with respect to differences inherent in the nature of the obligations secured
thereby and differences resulting from the nature of the 2020 Notes Collateral
Agent as indenture trustee and the inclusion of guarantee provisions.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
 
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
conclusively rely upon an officer’s certificate of the Borrower.  Each
Collateral Agent and each Authorized Representative may rely conclusively, and
shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any First Lien Secured Party or any other person as a result of
such determination.
 
ARTICLE IV
 
THE APPLICABLE COLLATERAL AGENT
 
SECTION 4.01           Authority.
 
(a)           Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on any
Applicable Collateral Agent to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Applicable Collateral
Agent, except that each Applicable Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01
hereof.
 
(b)           In furtherance of the foregoing, each Non-Controlling Secured
Party acknowledges and agrees that the Applicable Collateral Agent shall be
entitled, for the benefit of the First Lien Secured Parties, to sell, transfer
or otherwise dispose of or deal with any Shared Collateral as provided herein
and in the First Lien Security Documents, as applicable, for which the
Applicable Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties.  Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation.  Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which such Collateral Agent, Authorized Representative or
the First Lien Secured Parties represented thereby take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Obligations or
the valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Borrower or any of
its Subsidiaries, as debtor-in-possession.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
MISCELLANEOUS
 
SECTION 5.01           Notices.  All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, sent by facsimile, or
sent to the e-mail address of the applicable recipient specified below (or the
e-mail address of a representative of the applicable recipient designated by
such recipient from time to time to the parties hereto) or sent by telecopy, as
follows:
 
(a)           if to the Administrative Agent, to it at:
 
JPMorgan Chase Bank, N.A., as Agent for the Secured Parties
1111 Fannin Street, Floor 10
Houston, TX  77002-6925
Attention:  Christina Masroor
TEL: 713-750-7965
FAX: 713-750-2223
EMAIL: christina.m.masroor@jpmorgan.com
 
(b)           if to the 2020 Notes Collateral Agent or the 2020 Notes Authorized
Representative, to it at:
 
Wilmington Trust, National Association
Corporate Capital Markets
50 South Sixth Street/Suite 1290
Minneapolis, MN  55402
Attention: CNO Financial Administrator
Telephone:  (612) 217-5632
Facsimile:  (612) 217-5651
Electronic Mail:  jschweiger@WilmingtonTrust.com
 
(c)           if to any other Authorized Representative or Collateral Agent, to
it at the address set forth in the applicable Joinder Agreement.
 
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or e-mail or on the date that is five Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 5.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 5.01.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 5.02           Waivers; Amendment; Joinder Agreements.
 
(a)           No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the parties hereto are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
 
(b)          Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification to Section 2.10 or which
otherwise by the terms of this Agreement requires the Borrower’s consent or
which increases the obligations or reduces the rights of the Borrower or any
other Grantor, with the consent of the Borrower).
 
(c)           Notwithstanding the foregoing, without the consent of any First
Lien Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.14 of
this Agreement and upon such execution and delivery, such Authorized
Representative and the Other First Lien Secured Parties and Other First Lien
Obligations of the Series for which such Authorized Representative is acting
shall be subject to the terms hereof and the terms of the Other First Lien
Security Documents applicable thereto.
 
(d)          Notwithstanding the foregoing, without the consent of any other
Authorized Representative or First Lien Secured Party, the Collateral Agents may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other Secured Credit Documents.
 
SECTION 5.03           Parties in Interest.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Lien Secured Parties, all of
whom are intended to be bound by, and to be third party beneficiaries of, this
Agreement.
 
SECTION 5.04            Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
 
SECTION 5.05           Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 5.06           Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 5.07           Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.
 
SECTION 5.08           Submission to Jurisdiction; Waivers.  The Borrower, each
Grantor, each Collateral Agent and each Authorized Representative, on behalf of
itself and the First Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the First Lien Security Documents, or
for recognition and enforcement of any judgment in respect thereof, to the
general jurisdiction of the state and federal courts located in New York County
and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;
 
(d)           agrees that nothing herein shall affect the right of any other
party hereto (or any First Lien Secured Party) to effect service of process in
any other manner permitted by law or shall limit the right of any party hereto
(or any First Lien Secured Party) to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.
 
SECTION 5.09           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 5.10           Headings.  Article, Section and Annex headings used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
 
SECTION 5.11           Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the other
Secured Credit Documents or First Lien Security Documents, the provisions of
this Agreement shall control.
 
SECTION 5.12           Provisions Solely to Define Relative Rights.  The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Secured Parties in relation to
one another.  None of the Borrower, any other Grantor or any other creditor
thereof shall have any rights or obligations hereunder, except as expressly
provided in this Agreement and none of the Borrower or any other Grantor may
rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and
Article V).  Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
First Lien Obligations as and when the same shall become due and payable in
accordance with their terms.
 
SECTION 5.13          Integration.  This Agreement together with the other
Secured Credit Documents and the First Lien Security Documents represents the
agreement of each of the Grantors and the First Lien Secured Parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Grantor, the Administrative Agent, any or
any other First Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents or the First Lien Security Documents.
 
SECTION 5.14           Other First Lien Obligations.  To the extent, but only to
the extent not prohibited by the provisions of the Credit Agreement or the Other
First Lien Documents, the Borrower may incur additional Indebtedness (including
any Indebtedness in connection with a Refinancing) after the date hereof that is
secured on an equal and ratable basis with the liens securing the Credit
Agreement Obligations and the Other First Lien Obligations (such Indebtedness
referred to as “Additional Senior Class Debt”).  Any such Additional Senior
Class Debt may be secured by a Lien on a ratable basis, in each case under and
pursuant to the Other First Lien Documents, if and subject to the condition that
the Collateral Agent and Authorized Representative of any such Additional Senior
Class Debt (an “Additional Senior Class Debt Collateral Agent” and an
“Additional Senior Class Authorized Representative,” respectively), acting on
behalf of the holders of such Additional Senior Class Debt (such Additional
Senior Class Debt Collateral Agent, Additional Senior Class Authorized
Representative and holders in respect of any Additional Senior Class Debt being
referred to as the “Additional Senior Class Debt Parties”), become a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.
 
In order for an Additional Senior Class Authorized Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,
 
(i)           such Additional Senior Class Authorized Representative, such
Additional Senior Class Debt Collateral Agent, each Collateral Agent, each
Authorized Representative and the Borrower shall have executed and delivered an
instrument substantially in the form of Exhibit A (with such changes as may be
reasonably approved by each Collateral Agent and such Additional Senior Class
Authorized Representative) pursuant to which such Additional Senior Class
Authorized Representative becomes an Authorized Representative hereunder, and
such Additional Senior Class Debt Collateral Agent becomes a Collateral Agent
hereunder, and the Additional Senior Class Debt in respect of which such
Additional Senior Class Authorized Representative is the Authorized
Representative and the related Additional Senior Class Debt Parties become
subject hereto and bound hereby;
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)           the Borrower shall have (x) delivered to each Collateral Agent
true and complete copies of each of the Other First Lien Documents relating to
such Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Borrower and (y) identified in a certificate of an
authorized officer the obligations to be designated as Other First Lien
Obligations and the initial aggregate principal amount or face amount thereof;
 
(iii)           all First Lien Security Documents, filings and recordations
necessary or desirable in the reasonable judgment of the Additional Senior Class
Debt Collateral Agent to create and perfect the Liens securing the relevant
obligations relating to such Additional Senior Class Debt shall have been made,
executed and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Additional Senior Class Debt Collateral Agent),
and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Additional Senior Class Debt Collateral Agent); and
 
(iv)           the Other First Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.
 
(v)           The Borrower shall certify in an officer’s certificate that no
Event of Default shall have occurred and be continuing under any Secured Credit
Document.
 
Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Authorized Representative and an Additional Collateral Agent in accordance
with this Section 5.14, each other Authorized Representative and Collateral
Agent and the Borrower shall acknowledge such execution and delivery thereof,
subject to the terms of this Section 5.14; provided that the failure of any
Authorized Representative or Collateral Agent to so acknowledge any such
execution and delivery shall not affect the standing of any additional
Indebtedness incurred by the Borrower as Additional Senior Class Debt if the
other requirements of this Section 5.14 have been complied with.
 
SECTION 5.15           Agent Capacities.  Except as expressly provided herein,
J.P. Morgan Chase Bank, N.A. is acting in the capacity of Administrative Agent
solely for the Credit Agreement Secured Parties.  Except as expressly provided
herein, Wilmington Trust, National Association is acting in the capacity of 2020
Notes Collateral Agent solely for the 2020 Notes First Lien Secured Parties.
 
SECTION 5.16           Termination.  This Agreement shall terminate and be of no
further force and effect with respect to any Series of First Lien Secured
Parties and any Series of First Lien Obligations on the date of the Discharge of
such Series of First Lien Obligations.
 
[Remainder of this page intentionally left blank]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
   
as 2020 Notes Collateral Agent
         
 
By:
     /s/ Jane Schweiger       Name:  Jane Schweiger       Title:    Vice
President  

 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
   
as 2020 Notes Authorized Representative
           
By:
     /s/ Jane Schweiger       Name:  Jane Schweiger       Title:    Vice
President  

 
[Signature Page to Intercreditor Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.
   
as Administrative Agent
               
 
By:
     /s/ Melvin Jackson       Name:  Melvin Jackson       Title:    Executive
Director  

 
[Signature Page to Intercreditor Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
CONSENT OF GRANTORS
Dated:  September 28, 2012
 
Reference is made to the Pari Passu Intercreditor Agreement dated as of the date
hereof between JPMorgan Chase Bank, N.A., as Administrative Agent, Wilmington
Trust, National Association, as 2020 Notes Collateral Agent, and Wilmington
Trust, National Association, as 2020 Notes Authorized Representative (as the
same may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.
 
The Borrower has read the foregoing Intercreditor Agreement and consents
thereto.  The Borrower agrees that it will not, and will cause each of the other
Grantors to not, take any action that would be contrary to the express
provisions of the foregoing Intercreditor Agreement, agrees to abide by the
requirements expressly applicable to it under the foregoing Intercreditor
Agreement and agrees that, except as otherwise provided therein, no First Lien
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement.  The Borrower
confirms on behalf of each Grantor that the foregoing Intercreditor Agreement is
for the sole benefit of the First Lien Secured Parties and their respective
successors and assigns, and that no Grantor is an intended beneficiary or third
party beneficiary thereof except to the extent otherwise expressly provided
therein.
 
Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party hereto agrees that the Borrower and the other
Grantors shall not have any right to consent to or approve any amendment,
modification or waiver of any provision of the Intercreditor Agreement except to
the extent expressly set forth therein.
 
Without limitation to the foregoing, the Borrower agrees to take, and to cause
each other Grantor to take, such further action and to execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Applicable Collateral Agent may reasonably request to effectuate the terms of
and the lien priorities contemplated by the Intercreditor Agreement.
 
This Consent shall be governed and construed in accordance with the laws of the
State of New York.  Notices delivered to the Borrower pursuant to this Consent
shall be delivered to it at the following address:
 
CNO Financial Group, Inc.
11825 North Pennsylvania Street
Carmel, Indiana 46032
Attention: Erik Helding
Telephone: (317) 817-4760
Facsimile: (317) 817-3772
Electronic Mail: erik.helding@cnoinc.com
 
with a copy to:
CNO Financial Group, Inc.
11825 North Pennsylvania Street
Carmel, Indiana 46032
Attention: Karl Kindig
Telephone: (317) 817-6708
Facsimile: (317) 817-5828
Electronic Mail: karl.kindig@cnoinc.com
 
 [Remainder of this page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.
 

 
CNO FINANCIAL GROUP, INC.
   
CNO SERVICES, LLC
           
By:
      /s/ Erik M. Helding     Name: Erik M. Helding     Title:   Senior Vice
President, Treasury and Investor  Relations          
AMERICAN LIFE AND CASUALTY
   
MARKETING DIVISION CO.
   
CDOC, INC.
   
CNO MANAGEMENT SERVICES COMPANY
   
40|86 ADVISORS, INC.
   
40|86 MORTGAGE CAPITAL, INC.
   
PERFORMANCE MATTERS ASSOCIATES, INC.
   
PERFORMANCE MATTERS ASSOCIATES OF TEXAS, INC.
   
K.F. AGENCY, INC.
          By:        /s/ Erik M. Helding    
Name:  Erik M. Helding
   
Title:    Senior Vice President and Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
to Pari Passu Intercreditor Agreement
 
[FORM OF] JOINDER NO. [    ] dated as of [           ], 20[    ] (the “Joinder
Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of September 28,
2012, (the “Pari Passu Intercreditor Agreement”), among JPMorgan Chase
Bank, N.A., as Administrative Agent, Wilmington Trust, National Association, as
2020 Notes Collateral Agent, and Wilmington Trust, National Association, as 2020
Notes Authorized Representative, and the additional Authorized Representatives
from time to time a party thereto.1
 
A.           Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Pari Passu Intercreditor
Agreement.
 
B.           As a condition to the ability of the Borrower to incur Other First
Lien Obligations and to secure such Additional Senior Class Debt with the liens
and security interests created by the Other First Lien Security Documents, the
Additional Senior Class Authorized Representative in respect of such Additional
Senior Class Debt is required to become an Authorized Representative, and the
Additional Senior Class Debt Collateral Agent is required to become a Collateral
Agent, and such Additional Senior Class Debt and the Additional Senior Class
Debt Parties in respect thereof are required to become subject to and bound by,
the Pari Passu Intercreditor Agreement.  Section 5.14 of the Pari Passu
Intercreditor Agreement provides that such Additional Senior Class Authorized
Representative may become an Authorized Representative, such Additional Senior
Class Debt Collateral Agent may become a Collateral Agent, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by, the Pari Passu Intercreditor Agreement, pursuant to the
execution and delivery by the Additional Senior Debt Class Representative of an
instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.14 of the Pari Passu Intercreditor
Agreement.  The undersigned Additional Senior Class Authorized Representative
(the “New Representative”) and Additional Senior Class Debt Collateral Agent
(the “New Collateral Agent”) are executing this Joinder Agreement in accordance
with the requirements of the Pari Passu Intercreditor Agreement and the First
Lien Security Documents.
 
Accordingly, the New Representative and the New Collateral Agent agree as
follows:
 
SECTION 1. In accordance with Section 5.14 of the Pari Passu Intercreditor
Agreement, the New Representative and the New Collateral Agent by their
signatures below become an Authorized Representative and a Collateral Agent,
respectively, under, and the related Additional Senior Class Debt and Additional
Senior Class Debt Parties become subject to and bound by, the Pari Passu
Intercreditor Agreement with the same force and effect as if the New
Representative and New Collateral Agent had originally been named therein as an
Authorized Representative or a Collateral Agent, respectively, and the New
Representative and the New Collateral Agent, on their behalf and on behalf of
such Additional Senior Class Debt Parties, hereby agree to all the terms and
provisions of the Pari Passu Intercreditor Agreement applicable to them as
Authorized Representative and Collateral Agent, respectively, and to the
Additional Senior Class Debt Parties that they represent as Other First Lien
Secured Parties.  Each reference to an “Authorized Representative” in the Pari
Passu Intercreditor Agreement shall be deemed to include the New Representative,
and each reference to a “Collateral Agent” in the Pari Passu Intercreditor
Agreement shall be deemed to include the New Collateral Agent.  The Pari Passu
Intercreditor Agreement is hereby incorporated herein by reference.
 

--------------------------------------------------------------------------------

1
In the event of the Refinancing of the Credit Agreement Obligations, this
Joinder will be revised to reflect joinder by a new Administrative Agent.

 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
SECTION 2. Each of the New Representative and New Collateral Agent represent and
warrant to each Collateral Agent, each Authorized Representative and the other
First Lien Secured Parties, individually, that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (ii) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (iii) the Other First Lien Documents relating to
such Additional Senior Class Debt provide that, upon the New Representative’s
and the New Collateral Agent’s entry into this Joinder Agreement, the Additional
Senior Class Debt Parties in respect of such Additional Senior Class Debt will
be subject to and bound by the provisions of the Pari Passu Intercreditor
Agreement as Other First Lien Secured Parties.
 
SECTION 3. This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Joinder Agreement shall become effective
when each Collateral Agent shall have received a counterpart of this Joinder
Agreement that bears the signatures of the New Representative and the New
Collateral Agent.  Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission shall be effective as delivery of a manually
signed counterpart of this Joinder Agreement.
 
SECTION 4. Except as expressly supplemented hereby, the Pari Passu Intercreditor
Agreement shall remain in full force and effect.
 
SECTION 5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6. In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pari Passu Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Pari Passu Intercreditor
Agreement.  All communications and notices hereunder to the New Representative
and the New Collateral Agent shall be given to them at their respective
addresses set forth below their signatures hereto.
 
SECTION 8. The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel.
 
[Remainder of this page intentionally left blank]
 
 
Exhibit A-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Intercreditor Agreement as of
the day and year first above written.
 

 
[NAME OF NEW REPRESENTATIVE], as [       ] for
the holders of [                         ]
           
By:
        Name:       Title:            
Address for notices:
             

  attention of:    

  Telecopy:    

 

 
[NAME OF NEW COLLATERAL AGENT], as [       ] for
the holders of [          ]
           
By:
        Name:       Title:            
Address for notices:
             

  attention of:    

  Telecopy:    

 
 
Exhibit A-3

--------------------------------------------------------------------------------

 
 

 
Acknowledged by:
         
JPMorgan Chase Bank, N.A.,
   
as Administrative Agent
           
By:
        Name:       Title:  

 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as
   
2020 Notes Collateral Agent
           
By:
        Name:       Title:  

 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
   
as 2020 Notes Authorized Representative
           
By:
        Name:       Title:          

 
 
Exhibit A-4

--------------------------------------------------------------------------------

 
 

 
CNO FINANCIAL GROUP, INC.
         
 
By:
        Name:       Title:  

 
 
Exhibit A-5
 